IN THE
                         TENTH COURT OF APPEALS

                                No. 10-13-00346-CR
                                No. 10-13-00347-CR
                                No. 10-13-00348-CR
                                No. 10-13-00349-CR
                                No. 10-13-00350-CR
                                No. 10-13-00351-CR
                                No. 10-13-00352-CR
                                No. 10-13-00353-CR

MILTON LEE GARDNER,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee


                      From the Mexia Municipal Court
                          Limestone County, Texas
               Trial Court Nos. 112618, 112619, 130068, 130979,
                      131012, 131018, 131019, and 131162


                          MEMORANDUM OPINION


      Milton Lee Gardner filed notices of appeal with this Court on October 4, 2013

regarding eight separate traffic offenses to which he pled guilty in the municipal court
in July of 2013. Even if this Court had jurisdiction of direct appeals of traffic offenses,

which we do not, see TEX. CODE CRIM. PROC. ANN. arts. 4.03; 45.042(a) (West 2006 &

Supp. 2012) (generally, appeals from a justice or municipal court are to the county court,

not the court of appeals), we have no jurisdiction because Gardner’s notices of appeal

are untimely. See TEX. R. APP. P. 26.2(a)(1); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim.

App. 1996) (no jurisdiction where the notice of appeal is untimely).

        Accordingly, these appeals are dismissed.1



                                                 TOM GRAY
                                                 Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeals dismissed
Opinion delivered and filed October 17, 2013
Do not publish
[CR25]




1 A motion for rehearing may be filed within 15 days after the judgment or order of this Court is
rendered. TEX. R. APP. P. 49.1. If the appellant desires to have the decision of this Court reviewed by the
Court of Criminal Appeals, a petition for discretionary review must be filed in the Court of Criminal
Appeals within 30 days after either the day the Court of Appeals’ judgment was rendered or the day the
last timely motion for rehearing was overruled by the Court of Appeals. TEX. R. APP. P. 68.2(a).

Gardner v. State                                                                                    Page 2